DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/21/2021 has been entered.  Claims 1-5, 7-13, 15-19, 21-25 are pending in the application with claims 11, 12 amended, claims 6, 14, 20 cancelled, and claims 24, 25 newly added.  The previous 35 USC 112 rejection of claims 21-23 are withdrawn in light of Applicant’s amendment.

Response to Amendment
The affidavit filed on 1/21/2021 under 37 CFR 1.131(a) is sufficient to overcome the Germain (US 2013/0103021) and Ouyang (US 2012/0289858) references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 15, 16, 19, 21 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litscher et al. (US Patent Application Publication No. 2009/0270812, hereinafter Litscher) in view of Hilario et al. (US Patent Application Publication No. 2008/0071269, hereinafter Hilario).

In regard to claim 11, Litscher discloses a hysteroscope (1, Fig. 1), comprising:
a shaft (191) made of a unitary piece of rigid material (Par. 76) defining each of a fiber optic light channel (197), an operating channel (198-2), a fluid inlet circulating channel (198-1), and a fluid outlet circulating channel (196), and
a base portion (121, 8) including a light source connection (315), a fluid inlet (307), a fluid outlet (228) and a viewing portion (317),
(Figs. 7,8).
Litscher does not expressly teach the shaft further including a distal section of the shaft that is a preformed bent section having a fixed deflection angle in a curve direction.
Hilario teaches a hysteroscope assembly (100, Figs 1A-1B) comprising a curved shaft (110) and a handle (105).  The curved shaft is a substantially rigid member with a curve to facilitate advancement of the distal end of the shaft within a uterus of a patient (Fig. 1B, Par. 36).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the shaft (191) of Litscher with a curved shaft as taught by Hilario enabling easier insertion of the hysteroscope assembly into the uterus (Fig. 1B, Par. 36).

In regard to claim 15, Litscher teaches wherein the fiber optic light channel, the operating channel, the fluid inlet circulating channel, and the fluid outlet circulation channel are integral parts of the shaft (Figs. 7-8).

In regard to claim 16, Litscher teaches wherein the hysterscope material is stainless steel or titanium (Par. 82).

In regard to claim 19, Litscher teaches wherein the operating channel is configured for insertion of equipment therethrough (channel (196) can be the operating channel configured to receive instruments and channel (198-2) can be considered the fluid outflow channel).

In regard to claim 21, Litscher discloses a hysteroscope (1, Fig. 1), comprising:
a shaft (191) having a proximal and a distal end, the shaft including: an operating channel (198-2), two fluid circulating channels (196, 198-1), and a fiber optic channel (197),
wherein the operating channel, the two fluid circulating channels, and the fiber optic channel each have a central axis parallel to a central longitudinal axis of the shaft and are integrally formed within the shaft between the proximal end and the distal end  (Figs. 7,8); a fluid inlet (307) and a fluid outlet (228); a connector for the fiber optic channel (251 or 145); and a viewing portion (317),
wherein the connector is in communication with the fiber optic channel (Par. 83, 93),
(Par. 76).
Litscher does not expressly teach the distal end including a bent section having a fixed deflection angle, wherein the shaft is made of rigid material such that the fixed deflection angle of the bent section is maintained in the distal end of the shaft during insertion and manipulation of the shaft within a patient.
Hilario teaches a hysteroscope assembly (100, Figs 1A-1B) comprising a curved shaft (110) and a handle (105).  The curved shaft is a substantially rigid member with a curve to facilitate advancement of the distal end of the shaft within a uterus of a patient (Fig. 1B, Par. 36).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the shaft (191) of Litscher with a curved shaft as taught by Hilario enabling easier insertion of the hysteroscope assembly into the uterus (Fig. 1B, Par. 36).

In regard to claim 23, Litscher teaches further wherein the fluid inlet and the fluid outlet are each in fluid communication with one of the two fluid circulating channels, respectively (Par. 88, 93).

In regard to claim 24, Litscher teaches wherein the base portion and shaft are of unitary construction (Figs. 1, 4A).

In regard to claim 25, Litscher teaches wherein the connector (145) is provided closer to the distal end of the shaft than the fluid inlet, the fluid outlet, and the viewing portion (Fig. 5).

Claims 12, 13, 17, 18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litscher et al. (US Patent Application Publication No. 2009/0270812, hereinafter Litscher) in view of Hilario et al. (US Patent Application Publication No. 2008/0071269, hereinafter Hilario), as applied to claims 11, 16 and 21, and further in view of Adams et al. (US Patent Application Publication No. 2008/0146873, hereinafter Adams).

In regard to claims 12, 13, 17, 18 and 22, Litscher teaches wherein the shaft has an outside diameter of about 4-7 mm, more specifically about 5.3 mm (Par. 77).  Hilario teaches the bent section is about 20-35 mm long, more specifically about 26mm (the bent section can be considered to be within the range of 26mm since any portion of the shaft can be considered the bent section, i.e. a portion of the deflected section or a combination of a straight section and deflected section of the shaft), and the deflection angle is about 10-30 degrees, more specifically about 22 degrees (Hilario illustrates in Fig. 1B the curved shaft having a slight curve which can be seen to be in the range of 10-33 degrees and substantially the range of 22 degrees).

Adams teaches of an analogous hysteroscope assembly (11, Fig. 1) comprising a sheath (21) with a plurality of channels (51, 53, 55) extending therethrough.  The sheath is a configured to receive a visualization device (13), a tissue modifying device (15) and a distension device (14).  The sheath has a diameter of less than 5.5 mm (Par. 44) and a length of 22-25 cm (Par. 34). 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the hysteroscope assembly of Litscher to have a length of 22 cm as taught by Adams since the hysteroscopes of Litscher and Adams are both configured for use within the uterus of a patient to perform tissue removal.  There being no unexpected results from modifying the hysteroscope shaft of Litscher to be 22 cm in length.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 11-13, 15-19, 21-25 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	February 3, 2021